NOTE: This order is nonprecedential.

Um'ted States Court of Appeals
for the Federal Circuit

ROBERT DONNELL DONALDSON,
Petitioner,

V.

DEPARTMENT OF HUMELAND SECURITY,
Respondent.

2012-3161

Petition for review of the Merit Systems Protection
Board in case no. DC1221120087-W-1.

ON MOTION

ORDER

Robert Donaldson moves for leave to proceed in forma
pauperis.

Upon consideration thereof,

IT ls ORDERED THAT:

ROBERT DONALDSON V. DHS 2

The motion for leave to proceed in forma pauperis is
denied. The docketing fee must be paid within 14 days
from the date of filing of this order.

FOR THE COURT

SEP 1 1 2012 /S/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Robert Donnell Donaldson

Joshua E. Kurland, Esq. LE

Jeffrey Gauger, Esq. U-SM:ERE’§AAL C,Rcul~|fon
824 SEF 1 1 2012

JAN HORBA|.V
CLERK